COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      James Lee Skinner v. The State of Texas

Appellate case number:    01-14-00748-CR

Trial court case number: 1315689

Trial court:              183rd District Court of Harris County

        On October 22, 2015, this Court issued an order, abating the appeal and directing the trial
court to hold a hearing to determine whether the parties could agree on an accurate copy of a
missing document. On April 5, 2016, the trial court filed a hearing record, in which the court
finds the copy of the missing document, attached as an exhibit to the record, is an accurate copy
of the missing document.
       Accordingly, we reinstate this appeal on the active docket.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                       Acting individually


Date: April 12, 2016